DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
In Figure 4, the structure being referenced by item 32 is unclear.  In Figure 1, item 32 is clearly flat however, in Figure 4, item 32 has curved portions A1 and A2.  It is unclear how this structure represents 32.  Also, in Figure 4, it is unclear what structure is represented by B.  Items 1, 2, 32, and B all have different cross-hatching and, therefore, represent different structures which is confusing.

    PNG
    media_image1.png
    452
    565
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.   It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The first sentence should be deleted as it is an implied phrase.
The disclosure is objected to because of the following informalities:
On page 12 line 2, a sentence should be added explaining the service end 31 can also be a knife of a known shape.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the terms “upper” on line 2, “lower” on line 3, and “extending downward” on line 6 are indefinite.  The utensil is a handheld tool capable of being used/stored in an infinite amount of orientations including ones where the casing 1 would be below casing 2.  These terms need to be replaced with terms that are true regardless of orientation (i.e. first casing, a second casing opposite the first casing, and extending inward).
Regarding claim 1, the phrase "shell-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "shell-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP 
With regards to claim 1 lines 7-8, the phrase “a locking protrusion arranged at and extending from each of the respective holding wing” is unclear.  The term “at” does not require engagement and the wings have not been previously disclosed as “respective” wings creating an antecedent basis issue.  The phrase should be replaced with “a locking protrusion arranged on and extending from a respective one of the holding wings”.
With regards to claim 1, all occurrences of the phrase “second tapered neck” should be replaced with “tapered neck” since a “first” tapered neck has not been disclosed.
With regards to claim 1 line 17, the phrase “an edge of the hole” should be replaced with “an edge of the neck portion defining the hole”.  A hole is a space void of structure and cannot have an edge.  The edge is part of the neck portion.
With regards to claim 1 line 19, the phrase “the other end of the fastening piece” should be replaced with “another end of the fastening piece” to remove an issue of antecedent basis.
With regards to claim 1 lines 20-21, the phrase “locking point is formed on the free end” is unclear because there is no actual “point” structure that is on the free end.  The phrase should be replaced with “locking point is defined by the free end”.
With regards to claim 1 lines 29-30, the phrase “a receiving space is formed between the upper casing and the lower casing” is unclear.  As written, the space is unrelated to the indent mounted slot, the first shell wall, and the wings which is not supported.  The phrase should be replaced with “a receiving space is defined between the first shell wall and the wings of the 
With regards to claim 1 lines 32-33, the phrase “locked into one of the positioning hole” is unclear.  On line 23, the limitation is disclosed as “at least one positioning hole”.  
With regards to claim 1 lines 34-37, the phrase starting with “thereby the utensil body is able…” is confusing and should be replaced with “thereby the utensil body is able to be mounted in a first orientation where the service end is received in the receiving space for storage and in an opposite second orientation where the service end is exposed outside of the casings and points in a direction away from the receiving space for use”.
With regards to claim 2 lines 3-5, the phrase “exposed outside an assembly of the upper casing and the lower casing when the utensil body is mounted in the assembly of the upper casing and the lower casing for storage” is confusing and should be replaced with “exposed outside of the casings when the utensil body is mounted in the first orientation”.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09 March 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724